        Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




                           )
In the Matter of the       )
Federal Bureau of Prisons’ )
                           )
Execution Protocol Cases   )                                   Case No. 19-mc-0145 (TSC)
                           )
LEAD CASE: Roane et al. v. )
Barr                       )
                           )
                           )
THIS DOCUMENT              )
RELATES TO:                )
                           )
                           )
ALL CASES                  )
                           )


                        PLAINTIFFS’ EMERGENCY MOTION FOR
                         ENTRY OF PARTIAL FINAL JUDGMENT

       Plaintiffs, by and through counsel, hereby move pursuant to Federal Rule of Civil

Procedure 54(b) for entry of partial, final judgment on Count V (Ultra Vires Agency Action in

Violation of Federal Death Penalty Act (FDPA)) of their June 1, 2020 Amended Complaint

(ECF 92). In support thereof, Plaintiffs state as follows:

       1.      On September 20, 2020, the Court granted the Defendants’ summary judgment

               motion as to, inter alia, Count V, ultra vires agency action in violation of the

               FDPA. ECF 261, 262.

       2.      On October 6, 2020, Plaintiffs Battle, Bernard, Bourgeois, Hall, Robinson, and

               Webster moved for leave to file a motion to alter or amend the Court’s judgment

               as to Count V. ECF 287. Leave was granted on October 23, 2020, and the

               motion to alter or amend was re-filed. ECF 298.



                                                 1
Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 2 of 12




3.   On November 3, 2020, the Court denied the motion to alter or amend judgment as

     to Count V. ECF 305.

4.   Due to the upcoming executions, Plaintiffs filed a Notice of Appeal as to multiple

     claims, including Count V, the very next day, November 4, 2020. ECF 307.

     However, due to an oversight, Plaintiffs neglected to request that the Court enter

     final judgment on the Count V claim.

5.   The D.C. Circuit granted expedited briefing of the appeal, and has scheduled oral

     argument for Monday, November 16, 2020 at 2 p.m. In their opposition brief,

     Defendants pointed out that the Court has not entered final judgment on Count V.

6.   Federal Rule of Appellate Procedure 4(a)(2) states: “A notice of appeal filed after

     the court announces a decision or order--but before the entry of the judgment or

     order--is treated as filed on the date of and after the entry.” Therefore, to preserve

     the D.C. Circuit’s jurisdiction of the appeal as to Count V, Plaintiffs ask that the

     Court enter a partial final judgment, consisting of judgment to the Defendants on

     Count V, immediately.

7.   Fed. R. Civ. P. 54(b) provides that “[w]hen an action presents more than one

     claim for relief . . . or when multiple parties are involved, the court may direct

     entry of a final judgment as to one or more, but fewer than all, claims or parties

     only if the court expressly determines that there is no just reason for delay.” A

     Rule 54(b) motion should be granted if (1) a court has issued a “decision [that] is

     an ultimate disposition regarding a party’s claim for relief.” Seed Co. Ltd. v.

     Westerman, Civ. Case No. 08-355 (RJL), 2019 WL 3222412, at *3 (D.D.C.

     2019); Serv. Employees Int'l Union Nat'l Indus, Pension Fund v. Sci. &




                                       2
        Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 3 of 12




               Commercial Sys. Corp., 249 F. Supp. 3d 130, 133 (D.D.C. 2017)); and (2)

               “‘justice to the litigants’ and ‘the interest of sound judicial administration’” call

               for it. Brooks v. Dist. Hosp. Partners, L.P., 606 F.3d 800, 806 (D.C. Cir. 2010)

               (quoting Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 6, 8 (1980)).

       8.      Under the circumstances, these standards are clearly met here. The Court’s two

               previous orders – granting summary judgment to Defendants as to Count V, and

               declining to alter or amend that judgment -- constitute an “ultimate disposition” of

               that claim for relief. Seed Co., 2019 WL 3222412, at *3; Serv. Employees, 249 F.

               Supp. 3d at 133.

       9.      Undersigned counsel contacted counsel for the Defendants, who stated that

               Defendants do not oppose on the merits a motion for partial final judgment as to

               all Plaintiffs on Count V, but take no position at this time on whether or not the

               district court retains jurisdiction to enter a partial final judgment in light of the

               notice of appeal that was filed.

       For all the foregoing reasons, Plaintiffs respectfully request that this Court enter partial,

final judgment on Count V (FDPA) of the Amended Complaint (ECF No. 92), and that the Court

expressly certify, pursuant to Rule 54(b), that there is no just reason to delay entry of such

judgment.



Dated: November 16, 2020

                                               Respectfully submitted,

                                               /s/ Joshua C. Toll
                                               Joshua C. Toll
                                               D.C. Bar No. 463073
                                               King & Spalding LLP



                                                  3
        Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 4 of 12




                                         1700 Pennsylvania Avenue, N.W.
                                         Washington, DC 20006
                                         (202) 737-8616
                                         jtoll@kslaw.com

                                         Margaret O’Donnell
                                         P.O. Box 4815
                                         Frankfort, KY 40604
                                         (502) 320-1837
                                         mod@dcr.net

                                         Counsel for Plaintiff Anthony Battle


Alexander C. Drylewski
SKADDEN, ARPS, SLATE,
  MEAGHER & FLOM LLP
One Manhattan West
New York, New York 10001-8602
(212) 735-3000

Counsel for Plaintiff Corey Johnson


Shawn Nolan
Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
shawn_nolan@fd.org

Counsel for Plaintiff Jeffrey Paul


Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
scott_braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                              4
        Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 5 of 12




1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.


Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson


Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard




                                              5
       Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 6 of 12




Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1350
Email - alentz@steptoe.com

Counsel for Plaintiff Orlando Hall


Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Plaintiff Bruce Webster




                                              6
        Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 7 of 12




Matthew Lawry, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – matthew_lawry@fd.org

Counsel for Plaintiff Dustin Higgs


Gerald W. King, Jr.
Ga. Bar No. 140981
Jeffrey Lyn Ertel
Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson
VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor
Richmond, Virginia 23219
(804) 482-1121
fgerson@dagglaw.com

Counsel for Plaintiff Richard Tipton, III




                                              7
        Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 8 of 12




                                CERTIFICATE OF SERVICE

               I hereby certify that on November 16, 2020, I caused a true and correct copy of

foregoing to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this

Court’s August 20, 2019 Order, below is a list of all counsel of record. The names marked with

an asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                         Paul R. Perkins
 U.S. Attorney’s Office for the District of         Civil Division, Department of Justice
 Columbia                                           (202) 514-5090
 (202) 252-2550                                     Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                    Jonathan Kossak
 Peter S. Smith                                     Civil Division, Department of Justice
 United States Attorney's Office                    (202) 305-0612
 Appellate Division                                 Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                       Denise M. Clark
                                                    U.S. Attorney’s Office for the District of
 Ethan P. Davis                                     Columbia
 Civil Division, U.S. Department of Justice         (202) 252-6605
 (202) 616-4171                                     Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                    Jean Lin
 Robert J. Erickson                                 Civil Division, Department of Justice
 US Department of Justice                           (202) 514-3716
 (202) 514-2841                                     Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                    Cristen Cori Handley
 Joshua Christopher Toll                            Civil Division, Department of Justice
 KING & SPALDING LLP                                (202) 305-2677
 (202) 737-8616                                     Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                    Paul F. Enzinna
 Charles Anthony Zdebski                            ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                            (202) 753-5553
 MELLOTT, LLC                                       Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                  Brandon David Almond
                                                    TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                            (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                     Email: brandon.almond@troutmansanders.com
 (404) 688-7530



                                                8
      Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 9 of 12




Email: gerald_king@fd.org                     Donald P. Salzman
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                       FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7983
FLOM LLP                                      Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com             Steven M. Albertson
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                        FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7112
FLOM LLP                                      Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com        Craig Anthony Harbaugh
(*pro hac vice application forthcoming)       FEDERAL PUBLIC DEFENDER, CENTRAL
                                              DISTRICT OF CALIFORNIA
Celeste Bacchi                                (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER                 Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                                Alexander Louis Kursman
Email: celeste_bacchi@fd.org                  OFFICE OF THE FEDERAL COMMUNITY
                                              DEFENDER/EDPA
Jonathan Charles Aminoff                      (215) 928-0520
FEDERAL PUBLIC DEFENDER,                      Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                                Kathryn B. Codd
Email: jonathan_aminoff@fd.org                VINSON & ELKINS LLP
                                              (202) 639-6536
Billy H. Nolas                                Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                           Robert E. Waters
(215) 928-0520                                KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                     Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                      Yousri H. Omar
VINSON & ELKINS LLP                           VINSON & ELKINS LLP
(202) 639-6633                                (202) 639-6500
                                              Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                           *William E. Hoffman, Jr.
(202) 639-6676                                KING & SPALDING LLP
Email: wlawler@velaw.com                      (404) 572-3383

Evan D. Miller                                Mark Joseph Hulkower
VINSON & ELKINS LLP                           STEPTOE & JOHNSON LLP
(202) 639-6605                                (202) 429-6221
Email: EMiller@velaw.com                      Email: mhulkower@steptoe.com



                                          9
     Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 10 of 12




Margaret O’Donnell                         Robert A. Ayers
(502) 320-1837                             STEPTOE & JOHNSON LLP
Email: mod@dcr.net                         (202) 429-6401
                                           Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                        Robert L. McGlasson
(202) 626-5502                             MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                 (404) 314-7664
                                           Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                      Sean D. O’Brien
(202) 429-8164                             PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com             (816) 363-2795
                                           Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                      Shawn Nolan
(202) 429-1320                             FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                  OFFICE, EDPA
                                           (215) 928-0520
Gary E. Proctor                            Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                        Joseph William Luby
(410) 444-1500                             FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com              (215) 928-0520
                                           Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                   Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS               HOGAN LOVELLS US LLP
(501) 324-6144                             (212) 918-3000
Email: Scott_Braden@fd.org                 Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                   Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                 KAISER DILLON, PLLC
OFFICE FOR THE EDPA                        (202) 640-4430
(215) 928-0520                             Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                           Andrew Moshos
David Victorson                            MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                             LLP
HOGAN LOVELLS US LLP                       (302) 351-9197
Email: David.Victorson@hoganlovells.com    Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000



                                          10
      Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 11 of 12




 Email: john.beck@hoganlovells.com       Alan E. Schoenfeld
                                         WILMER CUTLER PICKERING HALE &
 Amelia J. Schmidt                       DORR LLP
 KAISER DILLON, PLLC                     (212) 937-7294
 (202) 869-1301                          Email: Alan.Schoenfeld@wilmerhale.com
 Email: Aschmidt@kaiserdillon.com
                                         Kathryn Louise Clune
 Norman Anderson                         CROWELL & MORING LLP
 KAISER DILLON PLLC                      (202) 624-5116
 (202) 640-2850                          kclune@crowell.com
 nanderson@kaiserdillon.com
                                         Jennifer M. Moreno
 Jennifer Ying                           OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL          DEFENDER, DISTRICT OF ARIZONA
 LLP                                     (602) 382-2718
 (302) 658-9300                          Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                         Ginger Dawn Anders
 Andres C. Salinas                       MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &          (202) 220-1107
 DORR LLP                                Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com    *Jonathan S. Meltzer
                                         MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                         (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                                *Brendan Gants
 (212) 295-6513                          MUNGER, TOLLES & OLSON LLP
                                         (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC            Timothy Kane
 DEFENDER                                FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                          OFFICE, EDPA
 Dale_Baich@fd.org                       (215) 928-0520
                                         Email: timothy_kane@fd.org

Dated: November 16, 2020             /s/ Joshua C. Toll
                                     Joshua C. Toll
                                     D.C. Bar No. 463073
                                     King & Spalding LLP
                                     1700 Pennsylvania Avenue, N.W.
                                     Washington, DC 20006
                                     (202) 737-8616
                                     jtoll@kslaw.com




                                        11
Case 1:19-mc-00145-TSC Document 313 Filed 11/16/20 Page 12 of 12




                               12
       Case 1:19-mc-00145-TSC Document 313-1 Filed 11/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA




                           )
In the Matter of the       )
Federal Bureau of Prisons’ )
                           )
Execution Protocol Cases   )                                Case No. 19-mc-0145 (TSC)
                           )
LEAD CASE: Roane et al. v. )
Barr                       )
                           )
                           )
THIS DOCUMENT              )
RELATES TO:                )
                           )
                           )
ALL CASES                  )
                           )


                             PROPOSED ORDER & JUDGMENT

       Upon consideration of Plaintiffs’ Emergency Motion for Entry of Partial Final Judgment

as to Count V pursuant to Fed. R. Civ. P. 54(b), it is hereby ORDERED that this Court finds that

there is no just reason to delay entry of judgment on Plaintiffs’ Count V (Ultra Vires Agency

Action in Violation of the Federal Death Penalty Act), the Motion is GRANTED and the Court

hereby orders entry of a partial final judgment in favor of Defendants as to Count V of the

Amended Complaint.


Dated: November __, 2020


                                                   Tanya S. Chutkan
                                                   United States District Court Judge




                                               1
